Title: From George Washington to Samuel Huntington, 5 November 1780
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir
                            Head Quarters Passaic Falls 5th Novemr 1780
                        
                        Whenever a representation from any department of the Army is made to me, and it is not in my power to resolve
                            their questions, or releive their complaints, I have ever conceived it a part of my duty to refer the matter to Congress.
                            This will be my apology for troubling them with the inclosed Memorial of the Hospital Department, and requesting to know
                            at the same time, how far the Resolves of the 3d and 21st ulto are to be construed in favor of the Regimental Surgeons who
                            are to be reduced; the ascertaining of which, previous to the arrangement, is become interesting to them, and the subject
                            of a variety of applications to me.
                        As I do not know, even, that Congress have it in contemplation to exclude their Gentlemen from the half pay
                            establishment, much less the principle (if it should take place) upon which their determination is founded, I shall take
                            the liberty of observing, that in the British Army, from whence most of our rules and customs are derived, and in which,
                            long experience and improvement has brought their System as near perfection as in any other service, the Surgeons of the
                            Hospital and Regimental Surgeons are, upon reduction, intitled to Half pay. The Mates, in both, I believe are not as
                            Whether a discrimination therefore in the present instance, prejudicial to them, may not work a greater evil than the
                            saving will produce good, remains with Congress to consider.
                        The opinion I have given to these Gentlemen particularly the Memorialists is, that though I would wish to see
                            no discrimination which can hurt their feelings, yet upon a scale of equal justice, I do not conceive that their
                            pretensions to half of their present pay is well supported by comparison with the Officers of the Line.
                        In the British service, the pay of a regimental Surgeon and Lieutenant are the same or nearly so. In ours, at
                            the commencement of the War, a Lieutenants pay was 13 1/3 dollars ⅌ month and the Surgeons 25 dollars—Whence this
                            difference I shall not undertake to determine, but presume it arose from two causes, a difficulty of getting men of
                            abilities to serve for Lieutenants pay—and because no perquisites were drawn by the Surgeons in our Army, while those in
                            the British service increased theirs by emoluments to a further sum equal to the amount of their pay. What the pay of the
                            Hospital Surgeons in the British service is, I am not quite certain; but I believe it to be equal to that of the Captains.
                            In ours it was double, and havg progressed since, I should, as I have observed to these Gentlemen, think it unreasonable
                            that they should, at a reduction, receive half the present pay. I therefore gave it as my opinion, that a Half pay
                            allowance, proportioned to that of the Officers of the Line, would be consistent with the practice in other Armies, and
                            with the principles of justice and policy.
                        These being the Sentiments delivered the Memorialists, I take the liberty of annexing them to the Memorial,
                            and with due deference to the decision of Congress I remain With much Respect and Esteem Your Excellency’s Most obt Servant

                        
                             Go: Washington
                        
                    